Citation Nr: 1040027	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-31 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, to 
include whether a reduction from 30 to 20 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from April 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which reduced the Veteran's 30 percent rating for 
bilateral hearing loss to 20 percent, effective June 2008.  

In March 2010, the case was remanded for further development, and 
the Board's review of that development reflects that it 
substantially complied with the directives of the Board's remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO reduced the 
disability evaluation for the Veteran's bilateral hearing 
disability from 30 percent to 20 percent, effective from June 1, 
2008; the evidence reflected an improvement in the bilateral 
hearing loss to level VIII hearing in the right ear and level IV 
in the left ear.

2.  For the entire period on appeal, the Veteran's bilateral 
hearing loss has been manifested by pure tone threshold averages 
and speech recognition scores that correspond to not worse than 
level VIII hearing in the right ear and level IV in the left ear.  




CONCLUSIONS OF LAW

1.  Prior to June 1, 2008, the criteria for a rating in excess of 
30 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2010).  

2.  The reduction of the rating for hearing loss from 30 to 20 
percent, effective from June 1, 2008, was and is proper.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-error 
analysis was too rigid and placed an unreasonable evidentiary 
burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The 
Supreme Court held that a mandatory presumption of prejudicial 
error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
Supreme Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the party 
that seeks to have a judgment set aside due to an erroneous 
ruling bears the burden of showing that prejudice resulted.  Id. 
at 1705-06.

In the instant case, neither the Veteran nor his representative 
has identified any deficiency in notice which would compromise a 
fair adjudication of the claim. Nevertheless, the Board has 
considered whether the defective notice provided to the Veteran 
resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth in 
Sanders, it did not find fault with the analysis for determining 
whether a VCAA notice error affected the essential fairness of 
the adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error did 
not affect the essential fairness of the adjudication by showing 
that the essential purpose of the notice was not frustrated.  
Sanders, 487 F.3d at 889.  Such a showing may be made by 
demonstrating, for example, (1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, (2) that a 
reasonable person could be expected to understand from the notice 
what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  A Veteran's actual knowledge 
may be established by statements or actions by the claimant or 
the claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim. Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in September 2007, prior to 
the initial February 2008 RO decision that denied the claim for 
increased rating and decreased the 30 percent rating to 20 
percent, effective June 2005.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to the 
RO.

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claim.  
Specifically, the September 2007 VCAA notice letter advised the 
Veteran that his statements and medical and employment records 
could be used to substantiate his claim, and the Veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the July 2009 statement of the case 
and August 2010 supplemental statement of the case.  Thus, given 
the September 2007, July 2009, and August 2010 VA correspondence, 
the Veteran is expected to have understood what was needed to 
support his claim.  Additionally, in a November 2007 letter 
notifying the Veteran of the proposed rating reduction, he was 
told that he could submit medical or other evidence to show that 
this change should not be made, and that the best type of 
evidence to submit is a statement from a physician who recently 
treated or examined him and that it should include detailed 
findings about his condition.  

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claim as reflected in his statements and 
correspondence.  Specifically, at the time of private 
audiological examination in November 2007, the Veteran indicated 
that he had asked people to repeat what they have said, and had 
difficulty with background noise and understanding what people 
have said.  Similarly, at his VA examination in July 2010, it was 
noted that the Veteran's hearing loss would cause difficulty in 
hearing in both quiet noisy environments, and that even with 
hearing aids, the Veteran would have difficulty understanding and 
communicating.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that the notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The record also contains service, private, and VA treatment 
records.  The Veteran was also afforded VA examinations in 
October 2007 and June 2010 (with an addendum in July 2010) to 
support his increased rating claim, and neither the Veteran nor 
his representative has argued that any of these VA examinations 
is inadequate for rating purposes.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  In addition, to the extent the case of 
Martinak v. Nicholson, 212 Vet. App. 447, 455 (2007) requires 
that VA examination results must fully describe the functional 
effects caused by the Veteran's hearing disability, as was noted 
above, the July 2010 VA examiner who reviewed the Veteran's 
claims file specifically noted that the Veteran's hearing loss 
made it difficult for the Veteran to hear and communicate in both 
quiet and noisy environments.  Consequently, the Board does not 
find that remand at this time for further examination is 
warranted.

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to an increased rating for bilateral hearing 
loss, to include whether a reduction from 30 to 20 percent was 
proper

Entitlement to service connection for bilateral hearing loss was 
granted by an October 1962 rating decision and assigned a 
noncompensable rating.  Thereafter, a February 2004 rating 
decision increased the rating for this disability to 20 percent, 
effective from September 2003.

The Veteran was afforded a VA examination in August 2005 which  
revealed that pure tone thresholds were 70, 65, 90, 105+, and 
105+ decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear, and 40, 20, 65, 75, and 85 
decibels at 500, 1000, 2000, 3000, and 4000, Hertz, respectively, 
in the left ear.  His pure tone threshold averages were 91 
decibels on the right and 61 on the left.  Maryland CNC word 
recognition scores were 76 percent on the right and 76 percent on 
the left.  The examiner diagnosed moderately severe to profound 
hearing loss in the right ear and mild to severe sensorineural 
hearing loss in the left ear.   

Utilizing the results from the August 2005 VA examination, 
demonstrating pure tone threshold averages of 91 and 61 decibels, 
respectively, with speech recognition of 76 bilaterally, this 
corresponds to a numeric designation of "IX" using Table VIa 
pursuant to 38 C.F.R. § 4.86(a) in the right ear and "IV" in the 
left ear.  Tables VI, VIa in 38 C.F.R. § 4.85.  These combined 
numeric designations then result in a 30 percent rating under 
Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, an August 2005 
rating decision increased the rating to 30 percent, effective 
from June 20, 2005.  

The Veteran filed the subject claim for increased rating in 
August 2007.  Thereafter, following VA audiological examination 
in October 2007, the RO determined that a reduction in the 
Veteran's rating was warranted, and following appropriate notice 
under 38 C.F.R. § 3.105(e) by letter dated November 27, 2007, the 
RO reduced the rating for this disability to 20 percent, 
effective from June 1, 2008.  

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 4.1, 
4.2).  Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the state 
of the disability from the time period one year before the claim 
was filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be 
assigned if the severity of the disability changes during the 
relevant rating period.  As discussed below, the record reflects 
that the Veteran's hearing loss disability has remained constant 
with respect to the applicable schedular criteria since the 
October 2007 VA examination that resulted in the reduction of the 
Veteran's rating for hearing loss from 30 to 20 percent.

A VA audiogram was conducted in December 2006.  However, it is 
not adequate for rating purposes because it used CIDW-22 instead 
of the Maryland CNC test.  See 38 C.F.R. § 4.85(a) (2010).  Also 
of record is a private audiogram dated in November 2007, which, 
as described by the July 2010 VA examiner below, is also not 
adequate for rating purposes as it did not comply with 38 C.F.R. 
§ 4.85(a).  Specifically, the Maryland CNC wordlist was not used 
and the private examiner was a hearing specialist, not a licensed 
audiologist.  

VA examination in October 2007 revealed that pure tone thresholds 
were 70, 65, 85, 105+, and 105+ decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and 40, 20, 
60, 70, and 85 decibels at 500, 1000, 2000, 3000, and 4000, 
Hertz, respectively, in the left ear.  The Veteran's pure tone 
threshold averages were 90 decibels on the right and 58.75 on the 
left.  Maryland CNC word recognition scores were 72 percent on 
the right and 80 percent on the left.  The diagnosis was 
moderately severe to profound sensorineural hearing loss in the 
right ear, and mild to severe sensorineural hearing loss in the 
left.  

Private audiological examination in November 2007 revealed 
threshold results in graph form only.  Again, word recognition 
scores of 38 and 76 percent for the right and left ears, 
respectively, were not indicated as being the result of testing 
pursuant to Maryland CNC guidelines.  See 38 C.F.R. § 4.85(a).

VA examination in June 2010 revealed that pure tone thresholds 
were 70, 65, 85, 105+, and 105+ decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively, in the right ear, and 40, 20, 
60, 70, and 85 decibels at 500, 1000, 2000, 3000, and 4000, 
Hertz, respectively, in the left ear.  The Veteran's pure tone 
threshold averages were 90 decibels on the right and 58.75 on the 
left.  Maryland CNC word recognition scores were 72 percent on 
the right and 80 percent on the left.  The diagnosis was mixed 
severe to profound hearing loss in the right ear, and mild to 
severe sensorineural hearing loss in the left.

Another VA examiner reviewed the Veteran's claims file in July 
2010.  The examiner noted that previous VA examination in 
December 2004 had revealed severe to profound mixed loss in the 
right ear and mild to profound mixed loss in the left ear.  At 
that time, the Veteran was referred to an ear, nose, and throat 
(ENT) specialist due to air-bone gaps in the left ear.  
Evaluation at that time revealed debris in the left ear and 
external otitis in the left ear.  In April 2005, ENT evaluation 
indicated that ear infection in the left ear had resolved.  
Thereafter, August 2005 VA audiological examination revealed 
thresholds that showed improvement in left ear hearing thresholds 
compared with results from December 2004.  October 2007 VA 
examination results indicated no significant changes from results 
in August 2005 and December 2006.  November 2007 private 
examination showed a mild to profound hearing loss in the left 
ear and moderately severe to profound hearing loss in the right 
ear.  Pure tone thresholds were noted to be similar to VA 
results.  However, speech discrimination testing did not indicate 
whether it was presented using live voice or recorded 
presentation.  Also, the Maryland CNC wordlist was not used, and 
the presentation level was not increased to determine if scores 
would improve at louder levels.  This examiner also noted that 
the private examiner was a hearing specialist, not a licensed 
audiologist.  Therefore, based on the foregoing reasons, it was 
this examiner's opinion that the private results were not as 
reliable as VA testing.  Finally, the examiner noted that there 
had not been any significant threshold changes since October 
2007.  

The July 2010 VA examiner also noted that the Veteran's hearing 
loss had caused difficulty in communicating in all listening 
environments, both in quiet and in noise, and that even with 
hearing aids, the Veteran would have difficulty understanding and 
communicating.  When comparing the results from the examinations 
completed in August 2005 and June 2010, the examiner found no 
significant change in pure tone thresholds (no more than a 5 
decibel change at any frequency) and no significant change in 
speech recognition scores (4 percent worse in the left ear and 4 
percent better in the right ear).  In the examiner's opinion, 
there had been no significant change in the Veteran's hearing 
from August 2005 to June 2010.  The only improvements followed 
the December 2004 examination, at which time the Veteran had an 
ear infection, and the November 2007 examination results were not 
considered reliable.  The examiner recommended that a retest of 
speech discrimination be conducted in order to confirm previous 
results.  

VA audiological repeat speech testing the following day revealed 
that Maryland CNC word recognition scores were 52 percent on the 
right and 76 percent on the left.  

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The 
determination of whether an increased evaluation is warranted is 
to be based on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information and 
lay and medical evidence that is of record.  When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the Board 
shall give the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002).

The basis for evaluating defective hearing is the impairment of 
auditory acuity as measured by pure tone threshold averages, 
within the range of 1000 to 4000 Hertz and speech discrimination 
using the Maryland CNC word recognition test.  38 C.F.R. § 4.85.

Pure tone threshold averages are derived by dividing the sum of 
the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The pure tone threshold averages and the Maryland CNC 
test scores are given numeric designations which are then used to 
determine the current level of disability based upon a pre-
designated schedule.  Tables VI and VII in 38 C.F.R. § 4.85 
(2010).  Under these criteria, the assignment of a disability 
rating is a "mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating schedule.  
See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).

Effective on June 10, 1999, new provisions were added to the 
schedular criteria allowing special consideration to cases of 
exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 
(2010).  One of the provisions provides that an individual who 
manifests pure tone thresholds of 55 decibels or more in each of 
the specified frequencies (1000, 2000, 3000 and 4000 Hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical.  38 C.F.R. § 4.86(a) 
(2010).  The other provision provides that, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 decibels 
or more at 2000 Hertz, the higher Roman numeral designation under 
Table VI or Table VIa will be established, and the numeral will 
be elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2010).

During the pendency of this claim, the RO concluded that the 
hearing thresholds that have been obtained pursuant to the most 
reliable testing reflect results that are consistent with not 
more than a 20 percent rating since June 1, 2008, and not more 
than a 30 percent rating prior to that date.  As a result of the 
Board's review of those results, the Board is in agreement with 
the RO's determinations.  

First, with respect to the RO's decision to reduce the Veteran's 
rating from 30 to 20 percent, effective from June 1, 2008, the 
results demonstrated at the October 2007 VA examination (which 
also happen to be virtually equivalent to the results of the June 
2010 VA audiology examination), reflect right and left ear pure 
tone threshold averages of 90 and 58.75 decibels, respectively, 
with speech recognition of 72 percent on the right and 80 on the 
left.  This corresponds to a numeric designation of "VIII" (using 
Table VIa pursuant to 38 C.F.R. § 4.86(a) (2010)) in the right 
ear and "IV" in the left ear.  Tables VI, VIa in 38 C.F.R. § 4.85 
(2010).  These combined numeric designations then result in a 20 
percent rating under Table VII.  38 C.F.R. § 4.85, Table VII 
(2010).  It should also be noted that even if the Board were to 
use the speech recognition scores of 52 and 76 percent for the 
right and left ear from the July 2010 repeat word recognition 
testing, it would not change the outcome.  More specifically, 
this would continue to result in a numeric designation of "VIII" 
for the right ear and "IV" for the left, and the combined 
numeric designations would still result in a 20 percent rating.  
There is also no certification in this case of language 
difficulties or inconsistent speech audiometry scores so as to 
otherwise allow consideration of the numeric designations 
contained in Table VIa (see 38 C.F.R. § 4.85(c) (2010)).

The evidence of record also includes the opinion of the July 2010 
VA audiologist, who, after reviewing the entire record, concluded 
that the Veteran's hearing loss had been consistent since October 
2007 (actually since August 2005).  Thus, since the Board finds 
that the evidence is against a rating in excess of 20 percent 
since October 2007 and the Veteran's hearing loss has not changed 
significantly since October 2007, the Board finds that a 
reduction of the rating for this disability to 20 percent, 
effective since June 1, 2008, was and is warranted.  

Parenthetically, the Veteran's 30 percent evaluation was 
effective June 20, 2005 and continued in effect until June 1, 
2008.  Since the evaluation had not been in effect for five years 
or more, compliance with the provisions of 38 C.F.R. § 3.344(a) 
and (b) is not required.  38 C.F.R. § 3.344(c) (2010).  
Reexaminations reflecting improvement, in physical or mental 
disabilities, will warrant reduction in rating.  Id.  The Board 
finds that in totality, the October 2007 and June 2010 VA 
examinations are full, complete and sufficient enough to 
establish the current level of impairment to be no more than 20 
percent disabling, effective June 1, 2008.  These two examination 
reports reflect improvement in the Veteran's hearing acuity since 
August 2005, when compared to the relevant rating criteria.  See 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  Notwithstanding 
the July 2010 VA examiner's statement that there had been no 
significant change when comparing the results from August 2005 
and June 2010, the criteria for the assignments of a rating in 
excess of 20 percent for bilateral hearing loss were not met at 
the time of the October 2007 and June 2010 VA examinations . See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

The Board has further considered the issue of entitlement to a 
rating in excess of 30 percent prior to June 1, 2008, but would 
once again emphasize that the results from the October 2007 VA 
examination correlate to findings that do not permit the 
assignment of more than a 20 percent rating.  

In summary, the Board finds that the evidence of record 
preponderates against a rating in excess of 30 percent prior to 
June 1, 2008, or in excess of 20 percent after June 1, 2008, for 
the Veteran's service-connected bilateral hearing loss.  
Accordingly, the Board further finds that the reduction of the 
rating for the Veteran's hearing loss from 30 to 20 percent, 
effective from June 1, 2008, was and is proper.  38 C.F.R. 
§ 3.105(e) (2010).  In so holding, the Board has considered the 
Veteran's descriptions of his hearing loss disability, but finds 
that the most probative evidence concerning the level of severity 
of this disorder consists of the audiometric testing results in 
the record.  See Lendenmann, 3 Vet. App. at 349.  While the 
evidence of record indicates that the Veteran uses hearing aids, 
the Board finds that the schedular rating makes proper allowance 
for his improvement in hearing.  See 38 C.F.R. § 4.85(a) (2010).  
There is no doubt to be resolved in his favor.  38 U.S.C.A. § 
5107(b) (West 2002).

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity. Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The United States Court of Appeals for Veterans Claims (Court) 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board 
must determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that disability are inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of disability 
and symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
hearing loss cause bilateral hearing loss that reportedly makes 
it difficult for the Veteran to hear or communicate in both noisy 
and quiet environments.  Such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for consideration 
of extraschedular ratings is, therefore, not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for hearing loss 
prior to June 1, 2008, is denied.

The reduction of the rating for hearing loss from 30 to 20 
percent, effective from June 1, 2008, was and is proper.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


